EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Curley on 2/24/2022.

The application has been amended as follows: 
In claim 1, line 12, the phrase “the aggregate heading” has been changed to – the first aggregate heading--.
In claim 1, line 13, the phrase “the aggregate speed” has been changed to – the first aggregate speed --.
In claim 1, line 14, the phrase “the aggregate heading” has been changed to – the first aggregate heading--.
In claim 1, line 16, the phrase “aggregate speed” has been changed to –first aggregate speed --.
In claim 1, line 23, the phrase “the first aggregate speed heading value” has been changed to – the first aggregate speed value--.
In claim 17, line 11, the phrase “the aggregate heading” has been changed to – the first aggregate heading--.
In claim 17, line 12, the phrase “the aggregate speed” has been changed to – the first aggregate speed--.
In claim 17, line 13, the phrase “the aggregate” has been changed to – the first aggregate --.
In claim 17, line 14, the phrase “value by a predetermined heading threshold by a predetermined heading threshold or” has been changed to – value by a predetermined heading threshold or --.
In claim 17, line 15, the phrase “the aggregate speed” has been changed to – the first aggregate speed--.
In claim 17, line 24, the phrase “aggregate speed heading value” has been changed to –aggregate speed value--.
Claims 5-16, 18-20 are cancelled.

Allowable Subject Matter
Claims 1-4, 17 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664